Citation Nr: 1503425	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  14-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2000, for the grant of service connection for the cause of the Veteran's death.

2.  Entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  He died in November 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant previously claimed entitlement to earlier effective dates for the grant of service connection for the cause of the Veteran's death, the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes, and the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes.  These claims were denied in a December 2007 RO decision and the Board dismissed the issues in a July 2009 decision.  The appellant then filed a motion for reconsideration, which the Board denied in May 2011.  The appellant then appealed the issues to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court affirmed the July 2009 Board decision.  

In March 2013, the appellant again claimed entitlement to earlier effective dates for the grant of service connection for the cause of the Veteran's death, the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes, and the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes, which were denied by the December 2013 rating decision on appeal.

FINDINGS OF FACT

1.  In March 2013, the appellant asserted a freestanding claim seeking an effective date prior to December 1, 2000, for the grant of service connection for the cause of the Veteran's death.

2.  In March 2013, the appellant asserted a freestanding claim seeking an effective date prior to October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes.

3.  In March 2013, the appellant asserted a freestanding claim seeking an effective date prior to October 18, 1994, for the grant of service connection for the Veteran's diabetes mellitus, type II, for accrued benefits purposes.


CONCLUSION OF LAW

1.  The Board has no authority to adjudicate a freestanding claim for an effective date earlier than December 1, 2000, for the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Board has no authority to adjudicate a freestanding claim for an effective date earlier than October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes.  38 U.S.C.A. §§ 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The Board has no authority to adjudicate a freestanding claim for an effective date earlier than October 18, 1994, for the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes.  38 U.S.C.A. §§ 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As explained in the July 2009 Board decision, in a May 2003 rating decision, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of December 1, 2000.  Then in a June 2004 rating decision, the RO granted service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, hepatomegaly with an evaluation of 100 percent disabling, for accrued benefits purposes only, and assigned an effective date of October 18, 1994, and service connection for diabetes mellitus, type II, with an evaluation of 20 percent disabling, for accrued benefits purposes only, and assigned an effective date of October 18, 1994.  The appellant was notified of these rating actions in corresponding notice letters dated in May 2003 and July 2004.  The appellant did not perfect an appeal regarding these assignments of effective dates.  

In May 2007 the appellant submitted claims of entitlement to an effective date earlier than December 1, 2000, for the grant of service connection for the cause of the Veteran's death; entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes; and entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes.  In a July 2009 decision, the Board dismissed the claims, which was affirmed by the Court in an April 2012 Memorandum Decision. 

In March 2013, the appellant submitted the current claims of entitlement to an effective date earlier than December 1, 2000, for the grant of service connection for the cause of the Veteran's death; entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly for accrued purposes; and entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for diabetes mellitus, type II for accrued purposes.

As the appellant did not perfect an appeal of the May 2003 or June 2004 rating decisions, they have become final prior to the appellant's current March 2013 claims for earlier effective dates.  38 C.F.R. § 20.1103.  An unappealed rating decision, however, becomes final only in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The Board notes that the appellant has not filed a motion to revise the May 2003 or June 2004 rating decisions based on CUE even with a sympathetic reading of the record.

The appellant filed the current freestanding claims for earlier effective dates in March 2013.  A freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  An appellant can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and the appellant has not alleged that the May 2003 or June 2004 rating decisions contained CUE.  These issues were already addressed by the Board in the July 2009 decision and by the Court in April 2012.  Therefore, the appellant's claims of entitlement to earlier effective dates must be dismissed.



ORDER

The claim of entitlement to an effective date earlier than December 1, 2000, for the grant of service connection for the cause of the Veteran's death, is dismissed.

The claim of entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for end stage renal disease, arteriovenous fistula in the right arm, anemia, and hepatomegaly, for accrued benefits purposes, is dismissed.

The claim of entitlement to an effective date earlier than October 18, 1994, for the grant of service connection for diabetes mellitus, type II, for accrued benefits purposes, is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


